                Case 1:19-cv-11769 Document 1 Filed 08/16/19 Page 1 of 7



                      UNITED STATES DISTRICT COURT
1
                    FOR THE DISTRICT OF MASSACHUSETTS
2
                                            )
3
     DAVID CHIMINELLO,                      ) Case No.:
4                                           )
                 Plaintiff,                 )
5          v.                               )
6
                                            )
     ACTION COLLECTION                      ) COMPLAINT AND DEMAND
7    AGENCIES, INC. d/b/a ACTION            ) FOR JURY TRIAL
     COLLECTION AGENCY OF                   )
8
     BOSTON,                                )
9                                           )
                Defendant.                  )
10

11                                   COMPLAINT

12         DAVID CHIMINELLO (“Plaintiff”), by and through his attorneys,
13
     KIMMEL & SILVERMAN, P.C., alleges the following against ACTION
14
     COLLECTION AGENCIES, INC. D/B/A ACTION COLLECTION AGENCY
15

16   OF BOSTON (“Defendant”):
17
                                   INTRODUCTION
18
           1.    Plaintiff’s Complaint is based on the Fair Debt Collection Practices
19

20
     Act (“FDCPA”), 15 U.S.C. §1692 et seq. and the Telephone Consumer Protection

21   Act (“TCPA”), 47 U.S.C. §227 et seq.
22
                              JURISDICTION AND VENUE
23
           2.    Jurisdiction of this court arises pursuant to 15 U.S.C. §1692k(d),
24

25   which states that such actions may be brought and heard before “any appropriate


                                            -1-

                                  PLAINTIFF’S COMPLAINT
                  Case 1:19-cv-11769 Document 1 Filed 08/16/19 Page 2 of 7



     United States district court without regard to the amount in controversy,” and 28
1

2    U.S.C. §1331 grants this court original jurisdiction of all civil actions arising
3
     under the laws of the United States.
4
           3.      Defendant conducts business in the Commonwealth of Massachusetts
5

6
     and has its corporate headquarters located within the Commonwealth of

7    Massachusetts, and as such, personal jurisdiction is established.
8
           4.      Venue is proper pursuant to 28 U.S.C. §1391 (b)(2).
9
                                             PARTIES
10

11         5.      Plaintiff is a natural person residing in Abington, Massachusetts

12   02351.
13
           6.      Plaintiff is a “consumer” as that term is defined by 15 U.S.C.
14
     §1692a(3).
15

16         7.      Plaintiff is a “person” as that term is defined by 47 U.S.C. §153(39).
17         8.      Defendant is a national debt collection company with its corporate
18
     headquarters located at 16 Commerce Boulevard, Unit 4, Middleboro,
19
     Massachusetts 02346.
20

21         9.      Defendant collects, and attempts to collect, consumer debts incurred,
22
     or alleged to have been incurred, for personal, family or household purposes on
23
     behalf of creditors and debt buyers using the U.S. Mail, telephone and/or internet.
24

25



                                              -2-

                                    PLAINTIFF’S COMPLAINT
                 Case 1:19-cv-11769 Document 1 Filed 08/16/19 Page 3 of 7



           10.    Defendant is a “debt collector” as that term is defined by 15 U.S.C.
1

2    §1692a(6), and sought to collect a debt from Plaintiff.
3
           11.    Defendant is a “person” as that term is defined by 47
4
     U.S.C.§153(39).
5

6
           12.    Defendant acted through its agents, employees, officers, members,

7    directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
8
     representatives, and insurers.
9
                                  FACTUAL ALLEGATIONS
10

11         13.    Plaintiff has a cellular telephone number.

12         14.    Plaintiff has only used this number as a cellular telephone number.
13
           15.    At all times relevant hereto, Defendant was attempting to collect an
14
     alleged consumer debt from Plaintiff.
15

16         16.    Defendant placed repeated harassing telephone calls to Plaintiff on
17   his cellular telephone seeking to collect an alleged consumer debt.
18
           17.    Upon information and belief, the calls related to a personal debt and
19
     Plaintiff only has personal debts for personal, family, or household purposes.
20

21         18.    When contacting Plaintiff, Defendant used an automatic telephone
22
     dialing system and automatic and/or pre-recorded messages.
23
           19.    Plaintiff knew that Defendant’s calls were automatic as they started
24

25
     with a pre-recorded message before being transferred to a live representative.


                                               -3-

                                      PLAINTIFF’S COMPLAINT
                  Case 1:19-cv-11769 Document 1 Filed 08/16/19 Page 4 of 7



            20.    Defendant’s telephone calls were not made for “emergency
1

2    purposes,” but rather, were places with the intent of collecting a debt allegedly
3
     owed by Plaintiff.
4
            21.    Shortly after the calls started, Plaintiff told Defendant to stop calling
5

6
     him.

7           22.    Defendant heard and acknowledged Plaintiff’s request to stop calling.
8
            23.    Once Defendant was aware that its calls were unwanted, its
9
     continued calls could have served no purpose other than harassment.
10

11          24.    Defendant ignored Plaintiff’s request to stop calling and continued to

12   make repeated and harassing calls to Plaintiff’s cellular telephone.
13
            25.    Defendant’s actions as described herein were taken with the intent to
14
     harass, upset and coerce payment from Plaintiff.
15

16          26.    Plaintiff found Defendant’s repeated calls to be invasive, harassing,
17   annoying, frustrating, and upsetting.
18

19                                COUNT I
20
                  DEFENDANT VIOLATED §§1692d and d(5) OF THE FDCPA

21
            27.    A debt collector violates §1692d of the FDCPA by engaging in
22
     conduct the natural consequence is to harass, oppress, or abuse any person in
23

24   connection with the collection of a debt.

25



                                               -4-

                                     PLAINTIFF’S COMPLAINT
                  Case 1:19-cv-11769 Document 1 Filed 08/16/19 Page 5 of 7



           28.     A debt collector violates §1692d(5) of the FDCPA by causing a
1

2    telephone to ring or engaging any person in telephone conversation repeatedly or
3
     continuously with the intent to annoy, abuse or harass any person at the called
4
     number.
5

6
           29.     Defendant violated these sections when it placed repeated and

7    harassing calls to Plaintiff’s cellular phone in its attempts to collect the alleged
8
     consumer debt, and when it continued to call Plaintiff knowing its calls were
9
     unwanted.
10

11                               COUNT II
                           DEFENDANT VIOLATED
12                THE TELEPONE CONSUMER PROTECTION ACT
13
           30.     Plaintiff incorporates the foregoing paragraphs as though the same
14
     were set forth at length herein.
15

16         31.     Defendant initiated multiple telephone calls to Plaintiff’s cellular
17   telephone and residential telephone line using an automatic telephone dialing
18
     system and automatic and/or pre-recorded messages.
19
           32.     Defendant’s calls to Plaintiff were not made for “emergency
20

21   purposes.”
22
           33.     Defendant’s calls to Plaintiff after Plaintiff revoked consent to be
23
     called were made without “prior express consent.”
24

25



                                             -5-

                                    PLAINTIFF’S COMPLAINT
                 Case 1:19-cv-11769 Document 1 Filed 08/16/19 Page 6 of 7



           34.    Defendant’s acts as described above were done with malicious,
1

2    intentional, willful, reckless, wanton, and negligent disregard for Plaintiff’s rights
3
     under the law and with the purpose of harassing Plaintiff.
4
           35.    The acts and/or omissions of Defendant were done unfairly,
5

6
     unlawfully, intentionally, deceptively, and fraudulently and absent bona fide error,

7    lawful right, legal defense, legal justification or legal excuse.
8
           36.    As a result of the above violations of the TCPA, Plaintiff has suffered
9
     the losses and damages as set forth, entitling Plaintiff to an award of statutory,
10

11   actual and trebles damages.

12

13
           WHEREFORE, Plaintiff, DAVID CHIMINELLO, respectfully prays for
14
     judgment as follows:
15

16                a. All actual damages suffered by Plaintiff pursuant to 15 U.S.C.
17                    §1692 (k)(a)(1);
18
                  b. Statutory damages of $1,000.00 for the violation of the FDCPA
19
                      pursuant to 15 U.S.C. §1692 (k)(a)(2)(A);
20

21                c. All reasonable attorneys’ fees, witness fees, court courts and other
22
                      litigation expenses incurred by Plaintiff pursuant to 15 U.S.C.
23
                      §1693 (k)(a)(3);
24

25
                  d. All actual damages suffered pursuant to 47 U.S.C. § 227(b)(3)(A);


                                               -6-

                                     PLAINTIFF’S COMPLAINT
                  Case 1:19-cv-11769 Document 1 Filed 08/16/19 Page 7 of 7



                   e. Statutory damages of $500.00 per telephone call in violation of
1

2                      the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B);
3
                   f. Treble damages of $1,500.00 per violative telephone call pursuant
4
                       to 47 U.S.C. §227(b)(3); and
5

6
                   g. Any other relief deemed appropriate by this Honorable Court.

7

8
                                  DEMAND FOR JURY TRIAL
9
            PLEASE TAKE NOTICE that Plaintiff, DAVID CHIMINELLO, demands
10

11   a jury trial in this case.

12

13
                                      Respectfully submitted,
14
     Dated: August 16, 2019           s/ Craig Thor Kimmel
15
                                      Craig Thor Kimmel
16                                    Kimmel & Silverman, P.C.
                                      30 East Butler Pike
17                                    Ambler, PA 19002
18                                    Phone: (215) 540-8888
                                      Facsimile: (877) 788-2864
19                                    Email: teamkimmel@creditlaw.com
20

21

22

23

24

25



                                              -7-

                                     PLAINTIFF’S COMPLAINT
